Case 1:19-mj-00022-DAR Document 1-1 Filed 01/31/19 Page 1 of 3

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
JIEMIN BAI

I, Justin Botzet, being first duly sworn, depose and state as follows:
AFFIANT’S BACKGROUND

I am a Federal Officer with United States Secret .Service Unif`orm Division
(“USSS/UD”), where I have served since February 26, 2015. l am currently assigned to
the White House Branch, Patrol Unit. My duties and responsibilities, among other
things, include securing the outer perimeter of the White House complex. l have attended
the Uniforrn Police Training Program at the Federal Law Enforcement Training Center in
Glynco, Georgia, and the Secret Service Uniforrn Division Training Program at the
Rowley Training Center in Beltsville, Maryland.

The information set forth in this Affidavit is known to me as a result of an investigation
personally conducted by me and other law enforcement officers. Thus, the statements
contained in this Affidavit are based in part on information provided to me by other
officers and USSS investigators

The information provided in this Affidavit is provided for the limited purpose of showing
there is probable cause for the requested complaint and does not set forth all my
knowledge regarding this matter.

PURPOSE OF AFFIDAVIT

This Affidavit is made in support of a criminal complaint charging JIEMIN BAI
(hereaf`ter BAI) with violations of

a. Title 18 USC §§ lll(a)(l) and (b) forcibly assaulting, resisting, opposing,
impeding, intimidating, or interfering with designated individuals engaged in or
on account of the performance of their official duties, involving physical contact
with the victims, and one of the victims sustained a bodily injury as a result of
such acts.

b. Title 18 USC § 118 knowingly and willfully obstructing, resisting, or interfering
with a Federal law enforcement agent engaged, within the United States or the
special maritime territorial jurisdiction of` the United States, in the performance of
the protective functions authorized under section 37 of the State Department
Basic Authorities Act of 1956 (22 U.S.C. 2709) or section 103 of the Diplomatic
Security Act (22 U.S.C. 4802) shall be fined under this title, imprisoned not more
than l year, or both.

Case 1:19-mj-00022-DAR Document 1-1 Filed 01/31/19 Page 2 of 3

FACTUAL BASIS SUPPORTING PROBABLE CAUSE

. On Wednesday, January 30, 2019, at approximately 1252 hours, your Affiant, Officer
Justin Botzet (#1676,) Officer Stewart Busch (#0088,) Officer Susan Velasco (#1901,)
and Sergeant Mark Ditty (#8226,) who were assigned to Bike Patrol at the White House,
were held in the area of the east side of 17th Street near the intersection with F Street in
the Northwest quadrant of Washington D.C. for a movement of a United States Secret
Service protected person. All officers are assigned to the United States Secret Service
Uniform Division. All of the officers were in full uniform which included vests with
markings on the front, back, and sleeves, and a badge on the front of their vests,
identifying the officers as USSS Officers.

While on this assignment, the Metropolitan Police Department (MPDC) was held near
the west side of 17th Street near the intersection with F Street in the Northwest quadrant
of Washington D.C. for a motorcade involving official representatives of a foreign
government. The official representatives of a foreign government were not under direct
protection of USSS, but were under the protection of the Department of State’s
Diplomatic Security Service. USSS officer on the scene agreed to assist the protection of
the motorcade.

. Your Affiant and Officer Busch were approached by MPDC officers who informed us
that a group of demonstrators were positioned on the side walk on the east side of 17th
Street with the intent of blocking the motorcade route upon its departure. The MPDC
officers placed police tape stating "Police Line Do Not Cross" on the street side of the
east sidewalk on 17th street and also identified several individuals as being seen at the
Willard hotel earlier in the day attempting to block routes of travel for the official
representatives of the foreign government. One of the individuals that MPDC identified
was later identified with a United States Employment Authorization Card as Mr. Jiemin
Bai.

. As the official representatives of the foreign government entered their motorcade, officers
observed Mr. Bai walking up and down the east side of 17th Street in an apparent attempt
to locate a path to the motorcade that was not blocked by officers. Upon departure of the
motorcade carrying the official representatives of the foreign government, Your Affiant
witnessed Mr. Bai running north on 17th Street, following the path of the motorcade.
Your Affiant and other officers moved along 17th Street in an attempt to block Mr. Bai
and others from gaining access to the motorcade. Mr. Bai ducked under the police tape on
17th Street, and began to move toward the motorcade. After Mr. Bai passed under the
police tape, Sgt. Ditty extended his arm in an attempt to block Mr. Bai and instructed Mr.
Bai to stop.

. Your Affiant assisted Sgt. Ditty as Mr. Bai tried to push past us in an attempt to get to the
motorcade. Your Affiant and Sgt. Ditty tried to control Mr. Bai as he continued to try to
force his way past your Affiant and Sgt. Ditty. In the process, Sgt. Ditty fell to the ground

2

Case 1:19-mj-00022-DAR Document 1-1 Filed 01/31/19 Page 3 of 3

and Mr. Bai landed on top of Sgt. Ditty 's right leg resulting in an injury requiring
emergency room medical treatment.

10. Your Affiant laid on top of Mr. Bai and held him on the ground as the vehicles from the
motorcade passed. Mr. Bai continued to resist and push your Affiant, and was placed in
handcuffs and escorted back onto the sidewalk.

11. At 1311 hours, Mr. Jiemin Bai was placed under arrest for Crossing a Police Line and
Assaulting a Police Officer at 600 17th Street Washington D.C. N.W.

12. Sgt. Ditty was transported to GW Hospital by DCFD Medic #23. Your Affiant has been
advised that Sgt. Ditty has torn ligaments in his knee as a result of this incident, and that
he will undergo surgery to repair the injury in the coming days.

13. Mr. Bai Was given a copy of PD-55 (Notification of Consular Office), and advised of his
right to contact his countries nearest consular office or embassy without delay.

CONCLUSION

14. Based on the abovementioned facts, I submit there is probable cause to believe that on
January 30, 2019, JIEMIN BAI

a. forcibly assaulted, resisted, opposed, impeded, intimidated, or interfered with
designated individuals engaged in or on account of the performance of their
official duties, such acts involved physical contact with the victims, and one of
the victims sustained a bodily injury as a result of such acts, in violation of Title
18 USC §§ 111(a)(1) and (b);

b. knowingly and willfully obstructed, resisted, or interfered with a Federal law
enforcement agent engaged, within the United States or the special maritime
territorial jurisdiction of the United States, in the performance of the protective
functions authorized under section 37 of the State Department Basic Authorities
Act of 1956 (22 U.S.C. 2709) or section 103 of the Diplomatic Security Act (22
U.S.C.4802) in violation ofTitle 18 USC § 118.

 

Justin Botzet, Officer
United States Secret Service Uniform Division

Subscribed and sworn before me this day of January, 2019.

 

Hon. Deborah A. Robinson
United States Magistrate Judge

